Citation Nr: 0720292	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-20 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 20 percent for status 
post left rotator cuff repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to October 
1972.

This matter comes before the Board of Veterans' Appeals  
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which increased from 10 percent to 
20 percent the evaluation assigned to status post rotator 
cuff repair of the left shoulder. 


FINDING OF FACT

The veteran can raise his left arm at least to shoulder 
level, but has additional limitation of joint function due to 
pain from his status post rotator cuff repair of the left 
shoulder, which presents a disability picture that most 
nearly approximates ability to lift the arm midway between 
side and shoulder level.  


CONCLUSION OF LAW

The criteria for a rating of 30 percent, and no higher, for 
status post rotator cuff repair of the left shoulder have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).   

The veteran contends, in essence, that his service-connected 
status post rotator cuff repair of the left shoulder has 
worsened.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v.  
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.

It is undisputed that the veteran's left arm is his major or 
dominant arm.  Accordingly, where applicable, the criteria 
for major side disabilities will be applied.  

The RO granted the 20 percent rating of the veteran's left 
shoulder disability under Diagnostic Code 5201, for 
limitation of arm motion.  Under Diagnostic Code 5201, a 20 
percent rating is warranted if the motion of either arm is 
limited to shoulder level.  If the veteran's disability 
results in greater limitation of motion of the arm, the 
ratings depend on whether the disability affects the 
veteran's dominant or minor side.  Dominant side 
disabilities, under Code 5201, are rated 30 percent for 
limitation of the arm midway between side and shoulder level 
and 40 percent for limitation of the arm to 25 degrees from 
the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.   

Turning to the other legal criteria for an increased rating, 
Diagnostic Code 5202 covers a range of disorders of the 
humerus:  malunion, fibrous union, or nonunion, loss of the 
head (flail shoulder), and recurrent dislocation.  Of those 
disorders, only recurrent dislocation addresses the veteran's 
disability.  As such, no inquiry is necessary into the other 
criteria.  Diagnostic Code 5202 assigns the following ratings 
for recurrent dislocation of the scapulohumeral joint:  with 
frequent episodes and guarding of all arm movements, 30 
percent for the major arm, 20 percent for the minor arm; and 
with infrequent episodes, and guarding of movement only at 
the shoulder level, 20 percent for either arm.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5202.

Examination of the veteran's left arm performed for VA in 
December 2005 showed that range of motion was as follows:  
flexion to 130 degrees, with pain occurring at that degree, 
abduction to 124 degrees, with pain occurring at that degree, 
internal rotation to 60 degrees, with pain occurring at that 
degree, and external rotation to 90 degrees, without any 
notation of pain on that movement.  Joint function, however, 
was additionally limited by pain, fatigue, weakness, and lack 
of endurance.  Pain had the major functional impact.  The 
examiner apparently felt that it would be speculative to 
identify the additional limitation in terms of degrees [of 
range of motion].  (While the examiner's verbiage is less 
than totally clear on this last point, the Board ascribes to 
it the meaning which the rest of the report seems to suggest, 
and which is most favorable to the veteran.)  General 
appearance revealed a finding of diminished use of the left 
arm with activities of daily living.  The veteran gave a 
history of his shoulder being tender, which prevented him 
from sleeping on it, and of it locking up if he raised it 
above his head.  His arm felt as if it popped out of joint.  
He had to wear pullover shirts and pull-on shoes because he 
could not do fine motor movements.  He was in nursing school 
through vocational rehabilitation.  He reported that an MRI 
had showed a persistent rotator cuff tear and that the 
shoulder was constantly painful, weak, and numb.

In November 2005, the veteran testified before a hearing 
officer at the RO that his worst problems with his left 
shoulder were that he could not move the arm away from his 
body even 1/2 way up.  He said that he lost circulation in the 
arm and hand and had to move the shoulder up and down to get 
the blood flowing again.  This had caused atrophy in the 
muscles of his hand and caused him to be unable to feel how 
he was gripping anything.  The shoulder was in constant pain 
when he slept and caused him to wake up if he rolled on the 
shoulder.  He had had great difficulty obtaining and 
maintaining employment due to the shoulder disability.

It is noted that the veteran receives VA left shoulder 
treatment for pain, including injections.  A March 2005 
outpatient VA treatment note shows an impression of recurrent 
subluxation of the left shoulder.  

A December 2004 VA orthopedic consultation disclosed 
complaints of feelings of locking and shifting in the left 
shoulder.  The orthopedist noted that an MRI showed an intact 
supaspinatus tendon but questionable in appearance.  He took 
issue with the MRI report's conclusion of no obvious rotator 
cuff tear; it was felt that there was a subscapularis tear 
with retraction to the glenoid rim.  It was remarked that the 
[physical] examination was quite impressive.  The veteran was 
able to laterally abduct, but unable to hold his arm against 
the examiner's force.  

An MRI performed for VA in October 2004 revealed an 
impression of acromioclavicular joint athropathy and spur on 
the acromion, impinging on the supraspinatus tendon and 
flattening the coracromial arch.  

A VA orthopedic consultation in October 2004 showed that, 
using his left arm, the veteran could actively abduct to 
90 degrees, forward flex to 100 degrees, externally rotate to 
90 degrees, and internally rotate to the buttock only.  The 
shoulder subluxed and was painful when that occurred.  There 
was a mildly positive impingement test but a markedly 
positive instability test.  Resisted internal and external 
rotation was painful, causing the veteran to give way.  There 
was tenderness of the left acromioclavicular joint and slight 
weakness on initiation of abduction.  The impression was 
recurrent subluxation of the left shoulder status 
postoperative biceps tendon tenodesis.  

VA joints examination in August 2004 revealed a diagnosis of 
status post rotator cuff repair of the left shoulder with 0 
to mild functional loss due to pain and stiffness in the 
joint.  The examiner felt that the veteran was resisting 
movement and stopping movements during the examination for 
the range of motion.  The Board notes the veteran's strong 
disagreement with this examination's findings. 

Considering the relevant evidence in this case, the Board 
finds that the veteran's status post rotator cuff repair of 
the left shoulder warrants a 30 percent rating.  
Specifically, the December 2005 VA examination documented 
that the veteran could raise his arm slightly above shoulder 
level without pain.  Considering only the limitation of 
motion, the appropriate rating is 20 percent.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  However, the veteran had 
additionally limited joint function primarily due to pain.  
Therefore, the Board rates the disability as if the veteran 
could only raise his arm midway between the side and shoulder 
level.  This is to accord the veteran all due consideration 
under DeLuca, and results in a 30 percent rating under 
Diagnostic Code 5201, limitation of motion of the major arm.  
See 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Code 5201.  

The Board has considered whether it may afford a rating in 
excess of 30 percent for the disability at issue.  For a 
higher rating to be awarded for limitation of motion of the 
major arm, the disability picture must approximate only being 
able to raise the arm 25 degrees from the side.  While the 
veteran has testified that he feels he cannot raise his arm 
up even 1/2 way (which would be to the shoulder, or 90 
degrees), the objective medical evidence of record is more 
reliable on this point.  Repeated examinations and 
consultations have shown that the veteran can raise his arm 
at least to shoulder level.  Nonetheless, the disability is 
rated as if he can raise it only midway between the side and 
shoulder level, due to his pain.  See 38 C.F.R. §§ 4.40, 
4.45.  

Additionally, the Board has considered whether this 
disability should be rated under Diagnostic Code 5202, based 
on recurrent dislocation of the left shoulder joint, because 
subluxation sometimes appears to be elicited on examination 
by performing some arm movements.  However, the Board sees no 
evidence of full dislocation with guarding of arm movements, 
which would be required.  Nor is malunion of the humerus with 
moderate or marked deformity, or fibrous union of the 
humerus, shown or approximated here.  As such, an evaluation 
under Diagnostic Code 5202 is not appropriate.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5202.  The Board 
notes that it has also considered the veteran's testimony 
that his worst problems due to his left shoulder relate to 
his being unable to lift his arm up properly.

The Board has also considered other possible ratings for the 
shoulder.  Only two other codes pertain to the joint:  
ankylosis of the scapulohumeral joint (Diagnostic Code 5200) 
and impairment of the clavicle and scapula (Diagnostic Code 
5203).  There is no evidence that the joint is ankylosed or 
that the disability significantly relates to the clavicle and 
scapula.  The benefit of the doubt rule is not for 
application because the disability picture most nearly 
approximates that consistent with ability to raise the arm 
only midway between the side and shoulder level.  38 C.F.R. 
§ 4.7.  As such, no higher rating is warranted under the 
Rating Schedule.  

The Board has additionally considered whether the veteran's 
claim should be referred for an extraschedular rating.  
Generally, the degrees of disability specified in the VA 
Schedule for Rating Disabilities are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned.  
38 C.F.R. § 4.1.  However, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the veteran may be awarded a rating higher than that 
encompassed by the schedular criteria, as shown by evidence 
indicating that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization, rendering 
impractical the use of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Board does not have the authority to decide 
whether to assign an extraschedular rating in the first 
instance, but may consider whether referral to the 
appropriate first-line officials is required.  See also 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996) citing Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996) (holding that 
§ 3.321(b)(1) "does not preclude the Board from considering 
whether referral to the appropriate first-line officials is 
required").  In this case, the schedular evaluations are 
adequate, as the veteran's symptoms most nearly approximate 
the criteria for a 30 percent rating under Diagnostic Code 
5201.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.7.


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussion in an August 2004 
VCAA letter issued prior to the rating decision on appeal 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additional 
VCAA letters provided after the rating decision on appeal 
only elaborated on and updated the initial VCAA notice 
provided to the veteran.

The Board also notes that the August 2004 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession. The Board 
thus believes that the requirements of 38 C.F.R. § 
3.159(b)(1) have been met.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim, but he was not provided with notice 
of the types of evidence necessary to establish an effective 
date for the disability on appeal.  Having identified this 
inadequacy in the VCAA notice given to the veteran, the Board 
initially presumes this error to have been prejudicial to the 
veteran.  See Sanders v. Nicholson, (No. 06-7001) (Fed. Cir. 
May 16, 2007) (requiring VA to presume errors in VCAA notice 
to be prejudicial to appellant, and shifting burden to VA to 
demonstrate error was not prejudicial).  The Board finds, 
however, that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  In that 
regard, the RO, and not the Board, will be assigning an 
effective date for the increased rating granted herein.  As 
such, any defect in the notice provided to the veteran in his 
appeal to the Board regarding the effective date to be 
assigned are rendered moot.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that all VA and all 
available service records have been obtained.  The veteran 
has been afforded appropriate VA examinations.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.

	(CONTINUED ON NEXT PAGE)




ORDER

A rating of 30 percent, and no higher, is granted for status 
post rotator cuff repair of the left shoulder, subject to law 
and regulations governing an award of monetary compensation.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


